                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

THOMAS KRUGER, III and JOSEPH           )
GENRICH on Behalf of Themselves and All )
Others Similarly Situated,              )
                                        )
                        Plaintiff,      )
                                        )
                     v.                 )            No. 1:19-cv-1402-JRS-MJD
                                        )
ARROW CONTAINER, LLC,                   )
JAMES LASARRE,                          )
                                        )
                        Defendants.     )

                 Order Granting Conditional Certification
            and Authorizing Notice of Collective Action Lawsuit

   Plaintiffs move for conditional certification of this proposed collective action for

unpaid overtime compensation under section 216(b) of the Fair Labor Standards Act

of 1938, 29 U.S.C. § 201 et seq. (ECF No. 18.) Defendants oppose conditional certifi-

cation. (ECF No. 29.)

   Plaintiffs Thomas Kruger III and Joseph Genrich are both former employers of

Defendant Arrow Container, LLC (“Arrow”). They allege that their overtime wages

were incorrectly calculated during their employment because Arrow did not include

their incentive or bonus pay in determining their “regular rate.” The FLSA requires

employers to pay employees at one and one-half times their regular rate for all hours

worked in a week in excess of forty hours. 29 U.S.C. § 207(a)(1). “Regular rate” in-

cludes an employee’s hourly rate of pay plus any bonuses not excluded under




                                          1
29 C.F.R. §§ 778.211—778.214. See 29 C.F.R. § 778.208. Bonuses that must be in-

corporated into an employee’s regular rate for overtime purposes are bonuses that

are promised to employees upon hiring, bonuses given to induce more efficient work,

and bonuses awarded for attendance, production, or quality of work. See 29 C.F.R.

§ 778.211(c). Both Plaintiffs submitted affidavits in which they allege that they, as

well as all other Arrow hourly employees, were compensated in the form of an hourly

rate and a production bonus or incentive pay. (Kruger Aff., ECF No. 18-1; Genrich

Aff., ECF No 18-2; Genrich Second Aff., ECF No. 32-1.) Plaintiffs also allege that

such production bonus or incentive pay was not included in any employee’s regular

rate for the purposes of overtime calculation. (Genrich 2d Aff. ¶ 10, ECF No. 32-1.)

   Under the FLSA, a collective action against an employer may be brought “by any

one or more employees for and in behalf of himself or themselves and other employees

similarly situated.” 29 U.S.C. § 216(b). The FLSA does not define “similarly situ-

ated,” but courts have held that it requires plaintiffs to make a “modest factual show-

ing” at the outset of the case that they and the other employees were victims of a

common policy that violated the law. Owens v. GLH Capital Enter., Inc., No. 3:16-cv-

1109, 2017 WL 2985600, at *2 (S.D. Ill. July 13, 2017) (citations omitted); see also

Fravel v. Cty. of Lake, No. 2:07-cv-253, 2008 WL 2704744, at *2 (N.D. Ind. July 7,

2008); Boyd v. Jupiter Aluminum Corp., No. 2:05-cv-227, 2006 WL 1518987, at *3

(N.D. Ind. May 31, 2006); Flores v. Lifeway Foods, 289 F.Supp.2d 1042, 1045 (N.D.

Ill. 2003). The “modest factual showing” is a lenient burden of proof and is often

based only upon the pleadings and any affidavits submitted by the parties. See



                                          2
Fravel, 2008 WL 2704744, at *2. At this conditional certification stage, courts accept

as true the plaintiff’s allegations and do not reach the merits of the FLSA claim. See

id. (citing Hardin v. Harshbarger, 814 F. Supp. 703, 706 (N.D. Ill. 1998)). If condi-

tional certification is granted, then, after discovery, the defendant may move for “de-

certification,” where the court makes a factual determination of whether the plaintiffs

are similarly situated based on a more complete record. Id., at *3.

   The Court finds that Plaintiffs have demonstrated a “modest factual showing” that

they were subject to an illegal pay practice—having their incentive pay omitted in

the calculation of their “regular rate”—common to members of the proposed class.

Defendants argue that affidavits from two employees do not justify court-authorized

notice to all of Arrow’s hourly employees. But Plaintiffs do not need to present affi-

davits from every employee to receive conditional certification of the collective action.

See Allen v. Payday Loan Store of Indiana, Inc., No. 2:13-cv-262, 2013 WL 6237852,

at *7 (N.D. Ind. Dec. 3, 2013) (“[T]o warrant a finding that similarly situated employ-

ees exist, a plaintiff’s declaration must at least allege . . . that she has actual

knowledge about other employees [sic] job duties, pay structures, hours worked, and

whether they were paid for overtime hours. Such actual knowledge can be shown

through first-hand observations or conversations with coworkers.) (internal citation

omitted). Plaintiff Genrich stated, in his Second Affidavit, that based on his conver-

sations with co-workers, he was “not aware of any hourly employee who was paid

more than time and a half his hourly rate in overtime pay.” (Genrich 2d Aff. ¶ 10,




                                           3
ECF No. 32-1.) Such information satisfies Plaintiffs’ minimal burden, at this initial

stage, to warrant court-authorized notice.

   Defendants also argue that Plaintiffs have failed to show that Arrow’s pay prac-

tices are unlawful. But while Plaintiffs’ claims may ultimately prove meritless, con-

ditional certification does not address the merits of the underlying claims. Eisen v.

Carlisle & Jacquelin, 417 U.S. 156, 177–78 (1974), cited in Hardin, 814 F. Supp. at

706.

   Lastly, Defendants contend that Plaintiffs’ request for Arrow’s employee contact

information is “overbroad, duplicative and unnecessarily intrusive to the privacy of

Arrow’s employees.” (Def.’s Br. at 11, ECF No. 29.) But the district courts in this

circuit have routinely ordered employers to release the information Plaintiffs seek.

See, e.g., Brashier v. Quincy Prop., LLC, No. 3:17-cv-3022, 2018 WL 1934069, at *9

(C.D. Ill. Apr. 24, 2018); Owens, 2017 WL 2985600, at *5; Russell v. Illinois Bell Tel.

Co., 575 F. Supp. 2d 930, 939 (N.D. Ill. Sept. 15, 2008); Fravel, 2008 WL 2704744, at

*4. The Court finds that the due process right of Plaintiffs to discover this infor-

mation outweighs the privacy rights of potential plaintiffs. See Acevedo v. Ace Coffee

Bar, Inc., 248 F.R.D. 550, 554 (N.D. Ill. 2008) (finding that the contact information of

potential FLSA plaintiffs is distinguishable from “more intimate privacy interests

such as compelled disclosure of medical records and personal histories”) (quoting Wie-

gele v. FedEx Ground Package System, 2007 WL 628041, at *2 (S.D. Cal. Feb. 8,

2007)).




                                           4
   Accordingly, Plaintiffs’ Motion for Conditional Certification and Notice of Collec-

tive Action Lawsuit (ECF No. 18) is granted and Plaintiffs may serve notice of the

collective action on:

   All present and former hourly employees who were eligible to earn production bo-
   nuses employed by Arrow Container, LLC on or after April 5, 2016 to [the date the
   compensation policy ends], who were paid overtime without taking into account
   the weekly Production Bonus earned by the hourly employee.

Moreover, Defendants shall, within ten days, provide to Plaintiffs’ counsel, via email,

the names, addresses, telephone numbers, dates of employment, locations of employ-

ment, and dates of birth of all potential plaintiffs.



SO ORDERED.


      Date: 12/2/2019




Distribution by CM/ECF to all registered parties.




                                            5
